Citation Nr: 1615612	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service connected disability of total knee replacement, post-operative with medical compartment osteoarthritis, left knee ("left knee disability").  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to December 1990 and May 1992 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was before the Board in October 2014, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA treatment records and a VA medical examination.  The requested development was completed and the claim was denied by the Board in a March 2015 decision.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (CAVC), which issued a Joint Motion for Remand (JMR) in November 2015 that vacated the Board decision and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal has been returned to the Board by CAVC on JMR for reconsideration of the claim.  Prior to making a determination on the merits the Board finds that further development is necessary.  

The Veteran is seeking a higher evaluation for his left knee disability.  The Veteran's last examination was in October 2014.  However, upon review of his most recent VA treatment records from August 2015 to the present, the Veteran stated that during previous months he noticed that it was becoming more difficult and painful to bend his left knee and that his overall flexion had decreased.  As such, the Board is remanding this claim for an additional VA examination to determine the current severity of his service connected left knee disability.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Concerning the issue of entitlement to TDIU, the JMR indicated that the Board's finding that TDIU had not been raised was erroneous as the record reflected that there were some periods when the Veteran was not working.  Accordingly, the JMR directed that "on Remand the Board must ensure that Appellant receives a statement of the case speaking to the TDIU issue and must ensure that its adjudication of Appellant's increased-rating claim includes discussion of that issue."  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination in order to determine the current severity of his service connected left knee disability.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE), including this remand, must be made available to the examiner for review.  

The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of the Veteran's left knee disability symptomatology should consist of all necessary testing.  Full range of motion measurements for flexion and extension should be provided.  It should be noted whether the Veteran has pain on motion, giving way, instability, and any other type of functional loss of his knees, in addition to identifying all impairment associated with the Veteran's bilateral knee disability.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins.

Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  

2.  After completing the above, readjudicate the Veteran's claims of entitlement to an increased evaluation for his left knee disability and TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




